Citation Nr: 1707642	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  10-34 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a neurological condition of the neck with associated head tremors, claimed as nerve root impingement with associated head tremors, including as secondary to service-connected disability.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from December 1977 to December 1980, for which he received an honorable discharge, and from December 1980 to July 1982, during which time he is barred from VA benefits due to a bad conduct discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2013, the Veteran testified at a hearing before a Veterans Law Judge (VLJ). The Veteran's claims file contains a transcript of that hearing.  However, the VLJ who conducted that hearing and signed the March 2014 remand is no longer available to participate in the Veteran's appeal.  The Veteran was given another opportunity to appear at a hearing before a VLJ who would decide the claim.  However, he did not request an additional hearing within the time frame allowed, and the Board will proceed with adjudication.

The matter was remanded by the Board in March 2014 for further development of the evidence.  That has been accomplished, and the case has been returned for further appellate consideration.

The issue of service connection for post-operative cervical disc disease with radiculopathy was raised by the record in a June 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDING OF FACT

The Veteran's neurological condition of the neck with associated head tremors was not present in service or for years thereafter, and is not etiologically related to active military service, to include an in-service cyst removal surgery, or to service-connected disability.


CONCLUSION OF LAW

The Veteran's neurological condition of the neck with associated head tremors was not incurred or aggravated in active service; it is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.  L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. §5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374  (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including VA and Social Security Administration (SSA) records, have been secured.  In April 2014, VA sent the Veteran a letter requesting his assistance in obtaining records from the Veteran's private physician Dr. C, Worker's Compensation records, and other relevant evidence.  VA did not receive a response.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has fulfilled its duty to assist the Veteran in obtaining pertinent records.

In addition, the Veteran was afforded VA a medical examination in June 2014.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination, has been met.  38 C.F.R. § 3.159(c)(4) (2016).

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  This includes a disability made chronically worse by service-connected disability.  Section 1110 does not directly speak to awards of "service connection," but merely authorizes compensation for "disability," which the Court in Allen v. Brown, 7 Vet. App. 439, 448 (1995), construed to mean "impairment of earning capacity."  Section 1110 further requires that the disability have been caused by an injury or disease incurred or aggravated in service.  In its holding in Tobin v. Derwinski, 2 Vet. App. 34 (1991), the Court interpreted 38 C.F.R. § 3.310 to require VA to grant "service connection" for the portion of the non-service-connected disability attributable to aggravation by the service-connected condition.  When read in tandem, the Court's rulings require VA to service connect the degree of aggravation of a non-service-connected condition by a service-connected disability and to pay compensation for that level of disability attributable to such aggravation.  38 C.F.R. § 3.310 (71 Fed. Reg. 52,744 (Sept. 7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Veteran contends that he has a current neurological condition of the neck with associated head tremors related to an August 1980 in-service surgery to remove a cyst from his neck, or to the resultant service-connected scar.  See October 1994 claim and June 2016 Appellate Brief.

Upon review of the record, the Board finds, first, that the record contains no probative evidence of a nexus between the Veteran's military service and his currently diagnosed neurological disorder of the neck with associated head tremors.

Service treatment records (STRs) show that in August 1980, during his honorable period of service, the Veteran underwent surgery to remove a cyst in the posterior region of the neck.  A November 1980 STR note recorded complaints of neck pain in the area of the cyst after surgery.  However, STRs are negative for any evidence of treatment, complaints or a diagnosis related to head tremors, or any other neurological condition of the neck during service or at the time of his discharge.

The post-service medical evidence of record shows that the Veteran was first diagnosed with a neurological disorder of the neck-namely, benign essential tremor-in June 2009, almost 30 years after his discharge from service.  However, this evidence does not indicate that his benign head tremor or any other neurological disorder of the neck is related to his military service, to include his 1980 cyst removal surgery.  There is no other competent evidence of record showing that the neurological disorder of the neck (benign essential tremor), diagnosed many years after service, is related to military service, to include his cyst removal surgery in 1980.

The Veteran underwent a VA examination in November 1994.  The examiner noted neck pain associated with cyst removal and hypesthesia of both arms.  A subsequent November 1994 VA examination diagnosed the Veteran with a tender hypertrophic scar on the right side of his neck, residual of excision of a cyst.  In a March 1995 rating decision, the Veteran was granted service connection for a scar, residual of cyst removal of right posterior neck.  However, neither of these VA examiners diagnosed head tremor, nor did the Veteran report symptoms of a head tremor at either examination.

In May 1997, the Veteran was admitted to a VA hospital for an unrelated condition.  In the May 1997 VA discharge summary form, the physician noted that the Veteran claimed to have neck pain since a 1980 surgery.  The physician also noted a history of cervical nerve impingement.  In June 1997, the Veteran underwent cervical spine decompression surgery due to a motor vehicle accident.  See June 1997 VA discharge summary form; August 2000 VA discharge summary form.  The Veteran complained of continued incisional pain and shoulder stiffness after the surgery.  In March 1998, the Veteran was involved in another motor vehicle accident.  See June 1998 letter from Dr. Y.  According to the Veteran's private physician Dr. Y, the Veteran's neck pain was more constant and severe after the accident.  In addition, the Veteran suffered a work-related injury in April 1999.  See November 2000 letter from Dr. G; March 2000 private medical record.  The Veteran's private physician Dr. G noted that the Veteran's neck pain was "much worse" since the injury.  According to Dr. G, the Veteran maintained that he was receiving Worker's Compensation as a result of the injury.  Dr. G also noted that the Veteran was involved in another motor vehicle accident in September 2000.  See September 2000 progress note from Dr. G.  According to Dr. G, the Veteran stated that his neck difficulties were worse following this accident.

In October 2007, the Veteran presented to a VA orthopedic surgery consultation.  According to the physician, the Veteran complained of pain in the back of his neck that radiated to his shoulders, as well as left arm weakness.  The physician observed near complete ankylosis of part of the cervical spine.  The physician also examined a 2006 MRI report and noted some questionable mild to moderate foraminal stenosis of part of the cervical spine.  The physician gave an impression of status-post cervical laminectomy (decompression).  During the consultation, the Veteran claimed that his symptoms were present prior to that surgery.  

The Veteran again filed a claim for service connection for nerve root impingement with associated head tremors in December 2008.  Accordingly, the Veteran underwent a VA examination in June 2009.  During the examination, the Veteran stated that he began noticing head tremors in 2000.  The examiner diagnosed the Veteran with a benign essential tremor and concluded that the head tremors were entirely unrelated to the August 1980 cyst removal surgery.  However, the examiner did not provide a rationale for this finding.  A separate examination in June 2009 diagnosed the Veteran with postoperative decompression for spinal stenosis, cervical spine with cervical myelopathy.  The examiner concluded that the Veteran's spine condition was not likely related to the cyst on his neck, but was of "natural phenomenon."  Subsequently, in June 2009, the Veteran presented with complaints of pain in the neck and low back, with radiating pain bilaterally down his arms and legs.  See June 2009 VA pain medicine note.  At that time, the Veteran stated that his neck pain first began in 1997.  The physician was unable to fully conduct a neck or neurological examination due to alleged discomfort.  At one point, the Veteran stated that he felt a weird sensation anywhere the physician touched him.  The Veteran also reported "very vague and strange symptoms" that were never seen and could not be explained by severe hypersensitivity of the neck and upper musculature, which could not be collaborated with any compressive injuries on his spinal cord.  The physician remarked in his report that the Veteran did not "come clean" in describing his symptom complex and that it was very possible that the Veteran was exaggerating his symptoms.  See id. 

In July 2012, the Veteran presented to a VA psychiatry appointment.  During the appointment, the Veteran focused his conversation on his pain since the 1997 decompression surgery.  

The Veteran attended a hearing with the Board in June 2013.  He testified that after the cyst removal surgery, he felt nerve pinching, itching, and "fluctuation where it felt like something is crawling on me and different things of this nature."  In addition, the Veteran testified that he noticed head tremors after the surgery, but that he did not know what they were and that they did not "seem that bad."  The Veteran also testified that he reported the tremors in 2000 because the tremors grew worse.  The Veteran further testified that his VA primary care doctor, Dr. P, said there was a relationship between the head tremors and his prior surgeries.  Finally, the Veteran testified that he was receiving Social Security Administration (SSA) disability benefits for the cyst removal surgery.  

In accordance with the March 2014 Board remand, which found the June 2009 examination inadequate, the Veteran underwent another VA examination regarding his head tremors in June 2014.  The examiner confirmed a diagnosis of benign essential tremor and concluded that there was no connection between the head tremors and the Veteran's surgical procedure, the cyst itself, or military exposure to any substance or event.  In his reasoning, the examiner stated that benign essential tremor is thought to be genetically linked and is not acquired through any known means, traumatic or otherwise.  The examiner also stated that a benign essential tremor cannot be exacerbated by any known means in terms of the service-connected scar, residual of cyst removal, or any other military exposure to substances or other activities.  Moreover, the examiner found no evidence clinically of any type of nerve impingement.  There is no contrary medical opinion of record.  

Updated VA medical treatment records, including progress notes from Dr. P., have been associated with the claims file.  They do not include a determination regarding the etiology of the Veteran's head tremors.  See May 2010 to June 2014 progress notes from Cleveland VAMC.

The Veteran's report of a continuity of neurological symptoms, including head tremors, since military service is competent evidence of a continuity of symptomatology.  Such symptoms are "observable" symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that the Veteran is not competent to relate his symptomatology to his current neurological disorder of the neck, as it would require medical expertise to say that any current neurological disorder of the neck, identified years after service, is the result of an in-service cyst removal surgery.  The Veteran, as a layperson, is not qualified to render such a complex medical opinion concerning the medical cause of a neurological disorder.  38 C.F.R. § 3.159 (a)(1), (2) (2016).  Furthermore, as noted above, there is no competent medical evidence of a neurological disorder of the neck for many years after service.  While the absence of contemporaneous treatment cannot be the sole basis for finding statements not credible, it is a factor to be considered.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the Board cannot determine that lay evidence lacks credibility, but the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record).
 
The June 2014 VA examiner who reviewed the claims file has opined that the Veteran's currently diagnosed neurological disorder of the neck (head tremors, diagnosed as benign essential tremors) is not related to the August 1980 cyst removal surgery.  As noted above, there is no contrary medical opinion of record.  Consequently, this is the only competent evidence on this issue.  The examiner considered the Veteran's in-service and post-service medical record, as well as his contentions regarding continuity, and provided a clear rationale for his opinion.  Therefore, the Board finds the examination report and opinion to be a thorough and adequate basis upon which to base a decision with regard to the Veteran's claim.  

As discussed above, the Board has determined that the Veteran is not competent to link his statements of continuity of symptomatology to his current neurological disorder of the neck.  Thus, any discussion of credibility is not necessary.  Nevertheless, the Board also finds that the Veteran's assertions of continuity of symptomatology are not credible for several reasons.  First, the Veteran's statements regarding the onset of his head tremors are inconsistent.  In contrast to his statement that he first started feeling head tremors in 2000, the Veteran testified in the June 2013 Board hearing that he has felt head tremors since the August 1980 in-service cyst removal surgery.  However, the Veteran's STRs do not contain complaints of head tremors.  Similarly, neither private medical records nor VA treatment records reflect any complaints of head tremors prior to June 2009.  Further, the Veteran stated in the Board hearing that his VA primary physician, Dr. P, determined that his head tremors were related to his prior surgeries.  Updated VA medical treatment records have since been associated with the file.  See May 2010 to June 2014 VA progress notes.  While the record contains progress notes from Dr. P, they do not include a determination regarding the etiology of the head tremors.  Finally, there is a prior indication by a VA physician that the Veteran has possibly exaggerated his symptoms related to the condition of his neck.  See June 2009 VA pain medicine note.  

Turning to the Veteran's secondary service connection claim, because the question of whether a disability such as head tremor is related to another disorder such as a scar or a surgery is a medical question requiring expertise, the Board relies upon the June 2014 VA examiner's opinions in rendering its decision.  The examination report reflects that the examiner comprehensively examined the Veteran's claims file and understood the medical questions asked by the originating agency.  Additionally, the VA examiner offered a clear rationale for his opinion that the Veteran's current neurological disorder is not likely caused or aggravated by his service-connected scar or other residuals of cyst removal, relying on the medical records and his medical expertise.  Specifically, the VA examiner concluded that the Veteran's current neurological disorder is not likely etiologically linked to his service-connected cyst removal scar or made worse thereby.

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service-connected scar and his neurological condition of the neck.  In so finding, the Board notes that the June 2014 VA examiner offered a negative opinion as to the possibility of an etiological link between the Veteran's currently diagnosed head tremors and his service-connected scar.  In so finding, the VA examiner explained that current medical knowledge does not establish that the Veteran's in-service cyst removal, the cyst itself, or the resultant scar is a causative factor for head tremor.  There is no medical evidence of record to contradict these findings.  Although the Veteran has contended that he currently suffers from a neurological disorder that is the result of his service-connected scar, the VA examiner's opinion finds that it not likely that the disorder is related to the scar or any residuals of the in-service cyst removal.

In sum, there is no competent medical evidence linking the Veteran's current neurological disorder of the neck, diagnosed as benign essential tremors, and his period of active service.  Thus, the Board finds that service connection for neurological condition of the neck with associated head tremors is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a neurological condition of the neck with associated head tremors, claimed as nerve root impingement with associated head tremors, is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


